—Appeal from an order of the Supreme Court at Special Term in Hudson Falls in Washington County which dismissed relator’s writ of habeas corpus. Appellant’s contention that the duration of his prison sentence in point of time continued while he was on parole is' untenable. His parole was lawfully accorded to him and constituted no unauthorized execution of his sentence. Having committed and been convicted of a felony while on parole he is being lawfully required to serve the remainder of his maximum sentence which was unserved at the date of his release on parole. (Correction Law, § 219; People ex rel. Mercurio v. Morhous, 269 App. Div. 796.) Order unanimously affirmed. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.